Berrt, J.
Dominicus M. Hanson, (through whom the plaintiff claims,) being owner of a certain tract of land, laid out and platted the same in accordance with the statute, and his plat was duly executed and recorded. So much of the plat as is important for the purposes of this opinion is represented on the following sketch:



*511The principal question in the case was whether the triangular piece of ground, lying between block 116, and the north line of section 26, is a public street. This question the court below refused to submit to the jury, deciding, from the plat, that the piece of ground referred to was a public street. No evidence bearing upon this question, except the plat, having been introduced, we are of opinion that the court below was entirely right in refusing to submit the question to the jury. If the plat is not, in the strict and narrow sense of the words, a written instrument, it is so olosely analogous to one as to fall within the reason of, and be governed by, the general rule which confides the construction of written instruments to the court, and not to a jury. Winona v. Huff, 11 Minn. 119, 131; Comm’rs of Hennepin County v. Dayton, 17 Minn. 260.
As to the construction placed upon the plat by the court, the only practically important question in the case is whether it was correct as respects that part of the triangular tract which lies between block 116, and a line drawn by extending the northerly line of First street, as the same is shown in block 133, to the north line of section 26.
The facts, that this part of the triangular tract is left open, that it appears as a continuation of First street, that it affords the only street access to lots 7 and 8, block 116, leave no room for reasonable doubt that the intention expressed on the plat is to designate and dedicate the same as a public street. That this part of the triangular space is a cul de sac, is unimportant. Mankato v. Warren, 20 Minn. 144.
This part of the triangular tract being a public street, the owners of the lots fronting thereon are presumably owners of the street to the centre line thereof. The defendants, being in lawful possession of block 116, are presumably entitled to possession of the adjoining half of such street. For their possession of this half, it is hardly necessary to add that if ejectment could be maintained at all by a private person, it could only be maintained by the owner, (who was not the plaintiff,) of the lots in block 116 fronting thereon ; *512and as, from the evidence in the case, the jury were at liberty to infer that defendants were not, at the time of the commencement of this action, in possession of any more of the disputed premises than the half of the street to the possession of which they were presumably entitled, it is unnecessary to consider whether ejectment would lie for the unauthorized possession of the rest of the disputed premises,, or not. Judgment affirmed.